 



Exhibit 10.1
Description of Chairman of the Board Fee, Base Salary,
and the Material Terms of the Amendment to Applied Innovation Inc.’s
2006 Management Bonus Program
Chairman of the Board of Directors Fee

         
Name
 
Fee
 
Gerard B. Moersdorf, Jr.
  $25,000 per year, payable quarterly

2006 Base Salary Increase

         
Name
 
Base Salary
   
William H. Largent
  $180,000(1)
President and Chief Executive Officer
       

 

(1)   The increase in Mr. Largent’s salary is retroactive to February 1, 2006.

2006 Bonus Calculations
     Under the Company’s 2006 Management Bonus Program (the “Program”), William
H. Largent has the opportunity to earn cash bonuses based upon the achievement
of certain revenue and adjusted operating income targets. Upon the achievement
of the threshold revenue and adjusted operating income targets, Mr. Largent will
receive a bonus between 32.5% and 80% of his base salary in accordance with the
chart below:

                              Payout as a Percentage of Base Salary      
Threshold     Target     Maximum  
William H. Largent
    32.5 %     50 %     80 %

     For purposes of the Program, adjusted operating income is defined as
operating income exclusive of stock option and restricted stock expenses.
Mr. Largent must be employed by the Company on December 31, 2006 to be eligible
to receive any bonus under the Program.

 